UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                               •X
JASON JONES,

                      Plaintiff,

              v.                                         ORDER
                                                         15_CV-4435(WFK)

MAYFLOWER INTERNATIONAL HOTEL
GROUP, INC., d/b/a HOWARD JOHNSON
LONG ISLAND CITY, and individual,
JACK CHANG,

                      Defendants.
                                                -X
WILLIAM F. KUNTZ, II, United States District Judge:

       The Court hereby ADJOURNS the six-day jury trial previously scheduled to commence

in the above-captioned action onNovember 18, 2019 until May 18,2020 at 9:30 A.M. in

Courtroom 6H North before the Honorable William F. Kuntz, II.

       The Court hereby ADJOURNS the pre-trial conference previously scheduled for

September 23, 2019 until Friday, January 24, 2020 at 12:00 Noon in Courtroom 6H North before

the Honorable William F. Kuntz, II.




                                                    SO ORDERED.




                                                                                 +,
                                                    HON. WILLIAM FTK10NTZ, II
                                                    UNITED STATES DISTRICT JUDGE
Dated: June 14,2019
       Brooklyn, New York
